Citation Nr: 0416183	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for bursitis of the right 
shoulder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from May 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Hartford, 
Connecticut, Regional Office (RO) that continued a 10 percent 
disability rating for bursitis of the right shoulder.

Appellant testified before the Decision Review Officer at the 
RO in March 2003.  A transcript of that testimony has been 
associated with the file.


FINDINGS OF FACT

1.  Service connection for bursitis of the right shoulder was 
granted by a rating decision in June 1981.  

2.  The original rating decision granted a 10 percent 
disability rating effective June 1980.  

3.  Appellant is right-handed.

4.  Current manifestations of appellant's right shoulder 
bursitis include limitation of motion of the arm essentially 
at shoulder level.

5.  Current manifestations of appellant's right shoulder 
bursitis do not include limitation of motion of the arm 
midway between side and shoulder level.


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, the 
criteria for an evaluation of 20 percent for bursitis of the 
right shoulder, but not more, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5019 (2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  The Pelegrini decision essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim was filed and initial 
adjudication took place before the VCAA was enacted.  Thus, 
preadjudication notice was not provided, nor was it possible.  
The Pelegrini decision did not contain a remedy under such 
facts, and there appears to be no efficient remedy evident 
given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The instant claim for increased rating was received prior to 
enactment of the VCAA, and the decision continuing the 
previous rating was issued prior to enactment of the VCAA.  
However, this appeal was pending before the Board on the date 
of enactment of the VCAA, so the VCAA applies to the instant 
case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete request for 
increased rating was received in April 2000.  Appellant 
failed to report for physical examination scheduled for May 
2000, and a rating decision continuing the previous level was 
issued in June 2000.  Appellant reported for physical 
examination in June 2000, and RO sent appellant a VCAA duty-
to-assist letter in July 2001.  RO issued another rating 
decision continuing the previous disability level in July 
2001.  The rating decisions in June 2000 and July 2001, the 
VCAA letter in July 2001, the Statement of the Case (SOC) in 
December 2002, and the Supplemental Statement of the Case 
(SSOC) in April 2003 all listed the evidence on file that had 
been considered in formulation of the decision.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to substantiate a 
claim for increased rating.   The Board also notes that in a 
claim for increased rating the single issue under review is 
appellant's current level of disability, so such claims tend 
to be less reliant on evidence provided by the applicant than 
are claims for service connection.  Finally, the Board notes 
that appellant specifically advised RO in July 2001 that he 
has no additional evidence to submit, and the Board is aware 
of no additional outstanding evidence that would be relevant 
to resolution of this appeal.  The Board therefore holds that 
the notification requirements of the VCAA have been satisfied 
in regard to this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and his VA treatment records; appellant advised RO that there 
are no non-VA medical records to pursue.    Appellant was 
afforded VA medical examinations in June 2000 and in February 
2003 in specific response to his claim for increased rating, 
and appellant was afforded a hearing at the RO in March 2003 
in which to present evidence and arguments in support of his 
claim.  The Board accordingly finds that VA's duty to assist 
has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant underwent a VA medical examination in June 2000.  
On examination, there was limitation of internal rotation to 
68 degrees, and limitation of external rotation to 78 
degrees.  There was active and passive abduction to 140 
degrees with pain starting at that point.  There was normal 
flexor and extensor strength.  There was 4/5 weakness with 
pain of the internal and external rotator.

Appellant had a VA X-ray in June 2000.  Appellant had 
complained of chronic right shoulder pain and limited motion.  
The X-rays showed no evidence of fracture or dislocation.  
The glenohumeral articulation was intact.  The interpreter's 
impression was mild degenerative changes of the glenohumeral 
joint, and otherwise no gross abnormality.     

Appellant underwent an initial evaluation by the 
Rehabilitation Medicine Section of the VA Medical Center 
(VAMC) in October 2000.  Appellant had been referred due to 
his history of right shoulder bursitis and pain.  Appellant 
was noted to be right-hand dominant.  Appellant stated that 
he had problems doing yard work and any lifting.  Appellant 
was noted to have full range of motion (ROM), but with pain 
on right at approximately 120 degrees flexion and abduction.  
There was pain with rotations, especially internal.  Strength 
was within normal levels, but with pain responses to all 
tested groups.  There was positive impingement sign.  
Appellant identified the painful area as the superior/lateral 
glenohumerus joint, and identified the level of pain that day 
as 5 on a 10-point scale.  The examiner noted that X-rays 
showed mild degenerative changes at the right glenohumerus 
joint, and opined that the symptoms were consistent with 
impingement syndrome.

Appellant had a follow-up visit to Rehabilitation Section 
later in October 2000.  Appellant stated that the exercise 
regimen had given only slight pain relief, but that he would 
attempt to perform the exercises more consistently in the 
future.

Appellant submitted a Statement in Support of Claim in 
January 2002 in which he described his right shoulder 
symptoms as tingling from the shoulder down to the hand, 
stiffness, limited ROM, and swelling.  Appellant described 
these symptoms as worse during colder months.  

The Board notes that appellant has been treated at the VAMC 
for hyperthyroidism, and a treatment note from May 2001 
indicates that appellant had complained of tingling and 
numbness of both hands and cold intolerance.  The examiner's 
impression was that the paresthesias were very likely due to 
peripheral neuropathy consequent to the hypothyroidism.  A 
VAMC treatment note of December 2001 diagnoses appellant's 
condition as "hypothyroid with peripheral neuropathy."

A VAMC treatment note entered by appellant's primary care 
physician (PCP) in December 2002 noted that appellant was 
unable to completely move his shoulder due to limited 
abduction and rotation.  The PCP noted a popping sound when 
moving the joint.  The PCP's impression was bursitis or 
bicipital tendonitis.

Appellant underwent a VA medical examination in February 
2003.  The examiner reviewed appellant's file.  The examiner 
noted appellant's past medical history as recorded in the 
file and as reported by appellant.  Appellant complained of 
current pain in the right shoulder when using the right arm, 
and weakness, feeling of swelling, feeling of warmth, and 
lack of endurance in the right shoulder.  Appellant 
complained of tingling in the fingertips and crepitus.  
Appellant stated that he gave up bowling due to the pain two 
years previously, and that daily activities such as house 
cleaning aggravated his shoulder pain; any stressful activity 
to the right shoulder caused throbbing pain that necessitates 
15 to 20 minutes of total rest.  Appellant stated that warm 
showers and superficial heat alleviated the pain somewhat.  
Appellant also stated that he is a nurse, and that the 
shoulder pain and weakness had caused him difficulties at 
work.

On examination, the examiner found some mild atrophy of the 
deltoid and posterior shoulder girdle muscle, particularly in 
the posterior deltoid and infraspinatus areas.    
There was no increased temperature and no erythema.  Left 
shoulder active abduction started to be painful at 90 degrees 
but was possible to 128 degrees.  Right shoulder active and 
passive shoulder abduction started to be painful at 75 
degrees but was possible to 90 degrees, with pain.  Internal 
rotation started to be painful at 80 degrees but was possible 
to normal ROM, with pain.  External rotation was possible to 
normal ROM, with some discomfort toward the end.  Passive 
shoulder flexion started to be painful at 90 degrees but was 
possible to 135 degrees, with pain.  There was tenderness in 
the anterior glenohumoral joint area, as well as 
acromioclavicular joint and several acromial bursa area.  
Impingement sign was positive.  Muscle strength was 5/5, with 
pain complaint.

The examiner's assessment was degenerative arthritis of the 
glenohumoral joint in the right shoulder, with impingement 
syndrome.

Appellant testified before the Decision Review Officer (DRO) 
in March 2003.  Appellant testified that his shoulder has 
been treated continuously at the Newington VAMC (T3-4).  
Appellant is currently awaiting a neurology appointment at 
the VAMC to determine if he has related nerve damage (T4).  
Appellant's current symptoms include a lot of sporadic 
numbness, especially on use, and a burning sensation 
beginning at the shoulder and radiating down to appellant's 
fingertips (T5).  Appellant's ROM has also decreased to the 
point where he is no longer able to bowl or play softball 
(T7).  Appellant is unable to sleep with his arms above his 
head, and sometimes is awakened by the pain (T7).  Appellant 
takes prescription-strength pain medication, which upsets his 
stomach, and over-the-counter pain medications (T7-8).  
Appellant rates his pain as 7 on a 10-point scale, with 
movement; there is rarely pain in repose (T8-9).  Appellant 
is a nurse, and feels a burning sensation when he uses his 
hands to distribute medication (T10).  Appellant's grip is 
weak, and his fingertips feel cold and numb (T10).  Appellant 
has managed the pain by ceasing use of the muscle, physical 
therapy, and pain medication; appellant declined cortisone 
shots that were offered by the VAMC (T11-12).  Appellant is 
sensitive to touch in the scapular area (T14-15).  From a 
standing position with his arm at his side, appellant is 
unable to raise his hand higher than his waist before the 
pain becomes unacceptable (T15-16). 
 
III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, while regulations require review of the 
entire recorded history by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over the current medical findings; where an 
increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, appellant's service-connected bursitis has been 
rated under Diagnostic Code 5019 ("bursitis").  Appellant's 
service representative, in argument submitted as part of 
Appellant's Brief dated June 2004, suggests that appellant's 
symptoms would be more accurately compensated by combining 
Diagnostic Codes 5010 ("traumatic arthritis") and 5202 
("impairment of humerus") and then combining with 
Diagnostic Code 8510 ("paralysis of the upper radicular 
peripheral nerve group, fifth and sixth levels").

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).  The 
statute implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  
However, if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

Application of Diagnostic Code 5019 (bursitis), the current 
code, is clearly an appropriate option, since appellant has 
been diagnosed with bursitis.  Diagnostic Code 5019 is rated 
under the criteria for degenerative arthritis, Diagnostic 
Code 5003, which in turn is rated as limitation of motion for 
the specific joint.  38 C.F.R. § 4.71a (2003).  In this case, 
the specific skeletal group is the shoulder and arm, 
Diagnostic Codes 5200 through 5203.

Diagnostic Code 5200 (ankylosis of the scapulohumeral 
articulation) is not for application because appellant's 
shoulder is not diagnosed to be ankylosed.  Further, this 
diagnostic code does not provide compensation when abduction 
is greater than 60 degrees, and per the most recent VA 
medical examination appellant is capable of 75 degrees 
abduction without pain and 90 degrees with pain. 

Diagnostic Code 5201 (limitation of motion of arm) is 
appropriate.  This diagnostic code provides for 40 percent 
disability with limitation of motion to 25 degrees, 30 
percent disability when motion is limited to midway between 
the side and shoulder level, and 20 percent when motion is 
limited to shoulder level.  The VA medical examiner found 
that appellant could raise his arm to shoulder level with 
pain; this is substantiated by appellant's testimony.  Rating 
of 20 percent is accordingly merited under the criteria of 
this diagnostic code. 

The Board has considered whether appellant's condition should 
be rated by analogy under limitation of motion for muscle 
injuries to the shoulder girdle and arm, 38 C.F.R. § 4.74, 
Diagnostic Codes 5301 - 5304 (2003).  However, application of 
appellant's symptoms to these criteria do not result in a 
rating higher than 20 percent and are thus not more 
advantageous to appellant than the current rating as skeletal 
injury.
 
Appellant's service representative has urged the Board to 
utilize Diagnostic Code 5202.  The Board finds that 
Diagnostic Codes 5202 (malunion or nonunion of humerus) and 
5203 (malunion or nonunion of clavicle or scapula) are not 
for application because these diagnostic codes do not reflect 
appellant's actual diagnoses, and the criteria do not more 
accurately reflect appellant's symptoms than do the criteria 
of the current diagnostic code.

Appellant's service representative has urged the Board to 
formulate a combined rating incorporating the criteria for 
diseases of the upper radicular peripheral nervous group, 38 
C.F.R. § 4.124a, Diagnostic Code 8510 (2003).  The Board 
finds that rating as a disease of the peripheral nervous 
group is not appropriate in this case because there has been 
no diagnosis of nerve damage or disease, and an attempt to 
rate under these criteria for essentially identical symptoms 
would constitute pyramiding.  See 38 C.F.R. § 4.14 (2003).  
To the extent that appellant has peripheral neuropathy, the 
record shows that such neuropathy is due to hypothyroidism 
rather than to bursitis.  
 
Appellant's service representative has also urged the Board 
to utilize Diagnostic Code 5210 (traumatic arthritis).  As 
discussed above, the current diagnostic code (bursitis) uses 
the same criteria as degenerative arthritis, so employment of 
this code results in no additional benefit to appellant.

Where medical evidence shows that a claimant has arthritis, 
and where the diagnostic code applicable to the disability is 
not based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  In this case, every 
appropriate diagnostic code for this condition is based on 
limitation of motion, so separate rating is not appropriate.

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  Also, 
VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum of 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In 
this case, appellant already has a rating of at least 10 
percent, based on limitation of motion cause in part by pain, 
so additional compensation for pain is not appropriate.  As 
noted, functional limitation has been contemplated in the 
increase assigned.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  There is no 
indication of record that extraschedular evaluation is 
appropriate in this case, since appellant's testimony does 
not establish that his disability causes a "marked" 
interference with his employment, or that he has undergone 
frequent periods of hospitalization.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate those supporting the next higher 
rating.  For this reason, with resolution of reasonable doubt 
in the appellant's favor, a 20 percent rating, but no more, 
is warranted for the bursitis of appellant's right shoulder.


ORDER

A rating of 20 percent disabling, but no more, for bursitis 
of the right shoulder is granted, subject to the law and 
regulations governing the award of monetary benefits. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



